DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II (Claims 30-39) in the reply filed on 12/29/2021 is acknowledged.  The traversal is on the ground(s) that:

    PNG
    media_image1.png
    396
    648
    media_image1.png
    Greyscale


This is not found persuasive because as explained by the Examiner in the restriction requirement mailed on 10/29/2021, “In this case the surgical system of Invention II can be used to carry out different processes including a step of stapling or deploying staples (not claimed in the process). Further the process of Invention I can be carried out by a system that does not comprise an elongated shaft and end effector configuration as included in Invention I.” As outlined, the system of Invention II is clearly capable of use to practice a materially different process such as . 
The requirement is still deemed proper and is therefore made FINAL.

Claims 20-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/29/2021.
Claims 30-39 are pending and drawn to the elected invention and therefore, are examined below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner. See below.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Objections
Claim 30 is objected to because of the following informalities: 
-Claim 30, lines 16-17 “the comparison” would be better recited as “the comparison of the parameter to the plurality of threshold values”.
-Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 30, lines 10-12 recite “operate the firing bar to attempt to move the firing member from a first position to a second position subject to a threshold limit, wherein movement of the firing member is discontinued if the threshold limit is exceeded” and further line 15 recites “compare the parameter to a plurality of threshold values”. These limitations render the claim indefinite as it is unclear as to whether “a threshold limit” as recited in the first limitation is referring to one of the “plurality of threshold values” or if the different threshold values/limits are referring to separate features. Even further, the recitation “wherein movement of the firing member is discontinued if the threshold limit is exceeded” renders the claim 

Regarding Claim 36, the claim recites “the replaceable staple cartridge is selected from a set of different types of replaceable staple cartridges”. This limitation renders the claim indefinite as it is unclear as to what Applicant is attempting to encompass. Specifically, the “cartridge” is not positively claimed in Claim 30 and the manner in which the cartridge is referenced in Claim 30 appears to only require that the end effector be “structured to receive” the cartridge. Therefore, it is unclear if Applicant is in fact trying to positively claim the cartridge and therefore it is unclear if Applicant is attempting to positively claim the different cartridges as part of the system or is Applicant is trying to claim that the end effector is structured to receive each of the cartridges. Therefore, given the lack of clarity and the manner in which the claim is constructed, this claim limitation renders the claim indefinite.  

Claims 31-35, 37-39 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend either directly or indirectly from Claim 30. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 30-38 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wingardner (US Patent 9,265,585).
Regarding Claim 30, Wingardner discloses a surgical system (10; Figure 1) configured to staple tissue via a replaceable staple cartridge (305; Figure 9) comprising a sled (“actuation sled”; Col 7, lines 47-54), the surgical system (10) comprising: 
an elongate shaft (of 200) comprising a distal end (i.e. distal coupling 230); 
an end effector (300) mounted to the distal end (230), wherein the end effector (300) is structured to receive the replaceable staple cartridge (305; Col 7, lines 39-41);
a firing member (365; Figure 9) configured to push the sled (“actuation sled”) to deploy staples from the replaceable staple cartridge (305; Col 7, lines 47-54);
a firing bar (drive beam 364) coupled to the firing member (365; Col 7, lines 6-8); and 
a controller (406; Figure 11) in signal communication with an electric motor (164), the controller (406) configured to: 
operate the firing bar (364) to attempt to move the firing member (365) from a first position to a second position subject to a threshold limit (“W”; Figures 13-15), wherein movement of the firing member (365) is discontinued if the threshold limit (“W”) is exceeded (See Col 6, lines 4-9 which disclose the connector 118 drive the clamping and firing, and hence, the firing bar, and Col 8, lines 40-44 discloses the motor actuates the drive connectors 118,120,122, therefore, operation and control of the motor corresponds to movement of the firing bar 364 and firing member 365; see Col 9, line 50 through Col 10, line 39 which discloses operation of the motor for firing with different current settings and several different RPM thresholds which corresponds to; see specifically Col 10, lines 23-26 which discloses discontinuing operation of the motor when RPM value falls below the threshold “W”); 
acquire (via drive circuit 404) a parameter (motor speed in “RPM” which is correlated to speed of firing member) of the firing member (365) achieved during the attempt to move the firing member (365) from the first position to the second position (positions obtained during firing; Col 9, lines 65-67); 
compare the parameter (“RPM” value) to a plurality of threshold values (“X”, “Y”, “Z”, “W”; see Col 9, line 67 through Col 10, line 26); and 
determine an operational status (i.e. firing status) of the replaceable staple cartridge (305) based on the comparison. (see Col 9, lines 17-23 discloses receiving motor operational status which will be indicative of status of the cartridge, for example, if the cartridge is fired, the motor will encounter resistance similar to that as described in Col 10, lines 17-28 therefore, it can be readily concluded that the controller is clearly able to determine that the cartridge is in the process of firing, already fired, or encountering a problem during firing based on the comparison of measured motor RPM and limit/threshold values; see also Col 11, lines 49-56 which discloses feedback to the user; see also Col 12, lines 19-23 which discloses the controller determining firing process and indicating to the user completion or failure of firing).

Regarding Claim 31, Wingardner discloses a sensor (408a-h; Figure 11) in signal communication with the controller (406), wherein the sensor (408) is configured to detect a position of the firing member (365 via motor 164 RPM extrapolation or “linear sensors” for shaft 118; see Col 8, line 63 through Col 9, line 7).

Regarding Claim 32, Wingardner discloses the controller (406) is further configured to adjust an operation of the firing bar (364) based on the parameter (motor speed RPM; i.e. see Col 10, lines 1-8 which disclose the controller changing current supplied and RPM limits based on the motor speed detected and its comparison to set limits/thresholds).

Regarding Claim 33, Wingardner discloses a memory in signal communication with the controller (406), wherein the memory stores the threshold values (Col 9, lines 11-15, lines 54-59 and see Col 11, lines 63-65).

Regarding Claim 34, Wingardner discloses the firing member (365; Figure 9) comprises an I-beam (365 as shown) movable from the first position to the second position subject to the threshold limit (motor rpm limit “W” which is indicative of load applied), and wherein the I-beam comprises an upper flange (365a), a lower flange (365b), and a cutting edge therebetween (clearly shown).

Regarding Claim 35, Wingardner discloses a current sensor (408a-h; see “current sensors” per Col 8, line 56) in signal communication with the controller (406), wherein the current sensor (408a-h) is configured to detect a current draw indicative of a force applied to the cutting edge (of 365; see Col 8, lines 58-63 and note current drawn by the motor is indicative of a force applied to the cutting edge).

Regarding Claim 36, Wingardner discloses the replaceable staple cartridge (305) is selected from a set of different types of replaceable staple cartridges (note the 112 rejections above and further note that it can be readily assumed that the cartridge selected for the system would be readily chosen from a plurality of different cartridges as it seems fit; further it is noted that it can be readily assumed that the system can accommodate other types of cartridges; further note this limitation does not appear to be positively claiming several types of cartridges as the cartridge, itself, is not positively claimed; note the alternative 103 rejection below).

Regarding Claim 37, Wingardner discloses a lockout mechanism (373; Figure 9) configured to prevent advancement of the firing member (365; Col 7, lines 55-60).

Regarding Claim 38, Wingardner discloses a proximal housing (102) coupled to the elongate shaft (of 200 via 108a, 210), wherein the proximal housing (102) comprises the electric motor (164).


Claims 30-33 and 36-39 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zemlock (US PGPUB 2013/0214025).
Regarding Claim 30, Zemlock discloses a surgical system (10; Figure 1) configured to staple tissue via a replaceable staple cartridge (164) comprising a sled (74; Figure 9), the surgical system (10) comprising: 
an elongate shaft (140, 168) comprising a distal end (as shown; see Para. 0050 which discloses body portion 168 can be integral with 140); 
an end effector (160) mounted to the distal end (of 168; Para. 0050), wherein the end effector (160) is structured to receive the replaceable staple cartridge (164; Col 7, lines 39-41; note Para. 0156 discloses several cartridges usable with the end effector);
a firing member (213; Figure 8) configured to push the sled (74) to deploy staples from the replaceable staple cartridge (164; Para. 0082);
a firing bar (firing rod 220; Figure 6) coupled to the firing member (see Para. 0088); and 
a controller (processor 500; Figure 20) in signal communication with an electric motor (200), the controller (500) configured to: 
operate the firing bar (220) to attempt to move the firing member (213) from a first position to a second position (associated with positions of rod 220 per Para. 0150) subject to a threshold limit (“predetermined point”; Para. 0150), wherein movement of the firing member (213) is discontinued if the threshold limit (“predetermined point”) is exceeded (Para. 0150); 
acquire a parameter (“current”, “voltage”, “proximity”, “force”, “speed”, “load”, “torque”, etc. per Para. 0151-0152) of the firing member (213) achieved during the attempt to move the firing member (213) from the first position to the second position (Para. 0151-0152 which are acquired through sensors and calculators per Para. 0146, 0152; note for purposes of examination, although several parameters are measured, “load” which is detected by strain sensor 185 will be selected as the parameter for addressing the claimed invention); 
compare the parameter (“load” detected by strain sensor 185 (Figure 4)) to a plurality of threshold values ( threshold values of “predetermined load range” per Para. 0151; note that in order to establish a range, upper and lower thresholds must exist); and 
determine an operational status (i.e. firing status) of the replaceable staple cartridge (164) based on the comparison. (see Para. 0156 which discloses the indication of a force (or load) spike (exceeding a threshold) will indicate the end of firing; see also Para. 0160 discloses relaying status of end effector based on feedback from sensors and therefore the controller is clearly capable of determining the status of the cartridge).

Regarding Claim 31, Zemlock discloses a sensor (237; Figure 4) in signal communication with the controller (500 via position calculator 416), wherein the sensor (237) is configured to detect a position of the firing member (213 via position of 220; see Para. 0111).

Regarding Claim 32, Zemlock discloses the controller (500) is further configured to adjust an operation of the firing bar (220) based on the parameter (measured “load”; see Para. 0157 which discloses switching modes based on load conditions).

Regarding Claim 33, Zemlock discloses a memory (see Para. 0147) in signal communication with the controller (500), wherein the memory stores the threshold values (see Para. 0147 which discloses the memory storing applications for control and subsequently discloses making adjustments based on the software applications stored therein which include “torque limitation” and therefore, although threshold of a load range aren’t explicitly recited as in the memory, the memory is clearly capable of storing such; even further note Para. 0151 discloses “predetermined load range” and therefore it can be reasonably assumed that the controller is comparing the measured load values against thresholds of a load range that are stored in some form of memory in order to function as disclosed).

Regarding Claim 36, Zemlock discloses the replaceable staple cartridge (164) is selected from a set of different types of replaceable staple cartridges (see end of Para. 0156; note 112 rejections above).

Regarding Claim 37, Zemlock discloses a lockout mechanism (230; Figure 4) configured to prevent advancement of the firing member (213; see Paras. 0105-0106).

Regarding Claim 38, Zemlock discloses a proximal housing (110; Figure 1) coupled to the elongate shaft (140), wherein the proximal housing (110) comprises the electric motor (200; Figure 4).

Regarding Claim 39, Zemlock discloses a proximal housing (110; Figure 1) coupled to the elongate shaft (140), the proximal housing (110) is configured to receive a control motion from a surgical robot (see Figures 22a-23 which clearly depict the system being attachable to a remote feedback controller 603 and computer 606 and therefore it can be reasonably assumed that the system, specifically the housing is readily configured to receive control motions from a remote robotic system; note the alternative 103 rejection below)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Wingardner (US Patent 9,265,585), in view of Zemlock (US PGPUB 2013/0214025).
Regarding Claim 36, assuming arguendo that the Applicant is attempting to positively claim the staple cartridge and a set of different types of cartridges as part of the system or that the end effector of Wingardner cannot be reasonably interpreted as structured to receive different types of cartridges, in which the Examiner does not concede to, attention can be brought to the teachings of Zemlock. 
Zemlock teaches another surgical system (10; Figure 1) comprising an elongate shaft (140) and an end effector (160) wherein the end effector receives a replaceable staple cartridge (164) is selected from a set of different types of replaceable staple cartridges without modifying the end effector (see end of Para. 0156).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the end effector of Wingardner such that it is structured to receive several types of cartridges as taught by Zemlock or include several cartridges for selection therefrom as also taught (or at least implied) by Zemlock as modifying Wingardner in such a manner allows for increased versatility of the system by increasing the ability of the system to use different staple line lengths, staple types, and/or patterns.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wingardner (US Patent 9,265,585), in view of Flanagan (US PGPUB 2012/0248167).
Regarding Claim 39, Wingardner discloses a proximal housing (102; Figure 1) coupled to the elongate shaft (200), however, Wingardner does not readily disclose the proximal housing (102) is configured to receive a control motion from a surgical robot.
	Attention can be brought to the teachings of Flanagan which discloses another surgical system (i.e. 170; Figure 11) wherein the system comprises a proximal housing (172) coupled to a elongate shaft (174) and wherein the housing (172) is configured to receive a control motion from a surgical robot (i.e. 54; Figure 4; see Paras. 0076-0077 which discloses the system 170 can be used in robotic or non-robotic applications).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the housing of Wingardner such that it was configured to receive control motions from a surgical robotic system as taught by Flanagan. By modifying Wingardner in this manner, the versatility of the system can be increased while also obtaining the benefits of robotic systems including increased dexterity and the ability to work from a remote location as taught by Flanagan (see Para. 0006).

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Zemlock (US PGPUB 2013/0214025) in view of Wingardner (US Patent 9,265,585).
Regarding Claim 34, Zemlock discloses the firing member (213) movable from the first position to the second position subject to the threshold limit (limits of “predetermined load range” per Para. 0151; see Para. 0082), however, Zemlock doesn’t disclose the firing member (213) comprises an I-beam and wherein the I-beam comprises an upper flange, a lower flange, and a cutting edge therebetween.
Wingardner teaches such an I-beam structure (see 102 rejection above).
The use of I-beam shaped structures as drive members in surgical staplers to interact with the jaws of the stapler is well known in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the drive member of Zemlock to include an I-beam structure as taught by Wingardner as such a modification will ensure proper spacing between the jaws as the stapler is clamped and fired. 

Regarding Claim 35, Zemlock, as modified, discloses a current sensor (430) in signal communication with the controller (500), wherein the current sensor (430) is configured to detect a current draw indicative of a force applied to the cutting edge (of 213; see Para. 0122).

Alternatively, Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Zemlock (US PGPUB 2013/0214025), in view of Flanagan (US PGPUB 2012/0248167).
Alternatively, regarding Claim 39, assuming arguendo that the system (10) of Zemlock, specifically the housing (110) cannot be reasonably interpreted as being configured to receive a control motion from a surgical robot, in which the Examiner does not concede to, attention can be brought to the teachings of Flanagan which discloses another surgical system (i.e. 170; Figure 11) wherein the system comprises a proximal housing (172) coupled to a elongate shaft (174) and wherein the housing (172) s configured to receive a control motion from a surgical robot (i.e. 54; Figure 4; see Paras. 0076-0077 which discloses the system 170 can be used in robotic or non-robotic applications).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the housing of Zemlock such that it was configured to receive control motions from a surgical robotic system as taught by Flanagan. By modifying Zemlock in this manner, the versatility of the system can be increased while also obtaining the benefits of robotic systems including increased dexterity and the ability to work from a remote location as taught by Flanagan (see Para. 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”. 
-Sakai(US PGPUB 2015/0352699) discloses controlling and adjusting a pulse width modulation mode according to threshold comparisons.
-Snow (US PGPUB 2014/0012289) discloses monitoring motor speed versus thresholds and changing thresholds accordingly (Para. 0161).
-Gareis (US PGPUB 2010/0116519) discloses monitoring torque and comparing it to multiple thresholds.
-Yates (USP 5,558,671) discloses feedback control which utilizes impedance as the parameter. 
-Omoto (USP 8,939,898) discloses a surgical system that monitors and compares current to thresholds. 
-Swensgard (USP 8,851,354) discloses sensing tissue thickness and comparing the thickness to upper and lower thresholds. 
-Nau (US PGPUB 2014/0066911) discloses switching modes of operation based on parameters detected.
-Zemlock (USP 8,955,732) discloses a surgical stapling system that monitors pressure and stops firing when pressure exceeds a limit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        1/27/2022